DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Status of Application, Amendments and/or Claims
	Claims 1-13 are pending.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 1, 2, 5, 7, 10, and 11 under 35 U.S.C. 101 (directed to a law of nature (natural phenomenon) without significantly more) as set forth at pages 3-8 of the previous Office Action of 16 June 2022 is withdrawn in view of the declaration under 37 CFR 1.132 filed 17 October 2022 (by Dr. Yoon Shin Park).  First, the declaration demonstrates that the elected species peptide consisting of the amino acid sequence of SEQ ID NO: 14 (derived from GRP78) binds both GRP78 and ATP (pages 2-4).  Second, the declaration states that the full-length GRP78 protein must be delivered intracellularly for stem cell studies, whereas the peptide fragment sequence of SEQ ID NO: 14 can directly act on stem cells without additional tissue engineering/processing steps (page 5, 1st and 2nd paragraphs).  Finally, the declaration discloses that the peptide increases the expression level of the GRP78 gene and protein in young and senescent stem cells (see pages 5-7 of declaration; supplemental Figure 3).  Therefore, the peptide consisting of the amino acid sequence of SEQ ID NO: 14 is markedly different in function as compared to the full-length naturally occurring GRP78 and the claims as a whole amount to significantly more than the exception itself. 
 
Election/Restrictions
2.	It is noted that the elected species of peptide of SEQ ID NO: 14 is not anticipated or rendered obvious over the prior art.  Therefore, the search and examination has been extended to peptides of SEQ ID NOs: 15, 16, and 17.  Applicant is reminded that search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made MPEP §803.02 (III)(C)(2).
	In view of the extended examination of peptides of SEQ ID NOs: 15-17, claim 6, which was previously withdrawn from consideration, is now rejoined and fully examined for patentability under 37 CFR 1.104.
	Claims 3, 4, 8, 9, 12, and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30 November 2021.
	Claims 1, 2, 5-7, 10, and 11 are under consideration in the instant application as they read upon the elected species of SEQ ID NOs: 14-17.
Claim Objections
3.	Claim 5 is objected to because of the following informalities:  
3a.	Claim 5 is objected to as being dependent upon a rejected base claim (because it reads upon the elected species of SEQ ID NO: 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 2, 6, 7, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (natural phenomenon) without significantly more. Claim 1 is directed to a peptide for screening highly efficient stem cells, the peptide consisting of the amino acid sequence of SEQ ID NO: 15, 16, and 17 (elected species).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim 1 recites a peptide for screening highly efficient stem cells, the peptide consisting of the amino acid sequence of SEQ ID NO: 15, 16, or 17, as an active ingredient, and thus, the claims are directed to a composition of matter, which is one of the statutory categories of invention (see MPEP §2106, subsection III, step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  Additionally, the claim limitations set forth a judicial exception (see MPEP §2106, subsection III, 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the claims recite a peptide consisting of the amino acid sequence of SEQ ID NO: 15, 16, or 17 (elected species), which is a natural phenomenon (i.e., product of nature).  Claim 1 is directed to a peptide that is made up of a fragment of the naturally occurring GRP78 protein (also known in the art as BiP and HSPA5; see Wang et al., Gene 618: 14-23, March 2017; Figure 4).  Specifically, the peptide of SEQ ID NO: 15 corresponds to amino acids 420-439 of GRP78; the peptide of SEQ ID NO: 16 corresponds to amino acids 440-459 of GRP78; and SEQ ID NO: 17 corresponds to amino acids 460-479 of GRP78 (see enlarged Figure 4 attached to the end of Wang et al.)  In Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), the Supreme Court held that “Myriad did not create anything. To be sure, it found an important and useful gene, but separating that gene from its surrounding genetic material is not an act of invention.” Id. at 2117. “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA genes ‘new . . . composition[s] of matter,’ § 101, that are patent eligible.” Id. “Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.” Id. at 2118. The same analysis applies to the instant claims. Claim 1 is directed to a fragment of a naturally occurring protein, separated from the rest of the protein. Applicant has identified certain peptides, with naturally occurring amino acid sequences, that have the property of recognizing high-efficiency stem cells, but that does not render the peptides new compositions of matter that are patent eligible. Rather, claims 1, 2, 6, 7, 10, and 11 are directed to a product of nature.  The claims also do not recite any additional elements that integrate the judicial exception into a practical application (revised step 2A: Prong Two: No).
Furthermore, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Based upon the limited disclosure in the specification, there is no indication that the peptide consisting of the amino acid sequence of SEQ ID NO: 15, 16, or 17 of the claims has any characteristics (structural, functional, or otherwise) that are different from naturally occurring GRP78 (that comprises the amino acid sequence of SEQ ID NO: 15, 16, or 17).   Although instant claim 1 recites that the peptide screens for highly efficient stem cells and claim 6 recites that the peptide recognizes ATP degradation products, there is no indication from the instant specification that the claimed peptide consisting of the amino acid sequence of SEQ ID NO: 15, 16, or 17 has any characteristics (structural, functional, or otherwise) that are different from naturally occurring GRP78 (that comprises the amino acid sequence of SEQ ID NO: 15, 16, or 17).  Specifically, at page 6, lines 4-6, the instant specification teaches that the GRP78-derived peptide of the present invention can serve as a cell surface marker that binds to the binding domain of the GRP78 protein on the cell surface.  However, there is no evidence that the binding activity of the claimed peptide fragment is any different from the binding activity of GRP78 to the cell surface.  As there are no different characteristics between the claimed nature-based product and its natural counterpart, the claimed peptide that consists of the amino acid sequence of SEQ ID NO: 15, 16, or 17 does not have markedly different characteristics and the claims as a whole do not amount to significantly more than each “product of nature” by itself (step 2B: No). 
Therefore, the claimed peptide for screening highly efficient stem cells, wherein the peptide consists of the amino acid sequence of SEQ ID NO: 15, 16, or 17 (elected species), is not significantly different from a natural peptide that comprises the sequence of SEQ ID NO: 15, 16, or 17 and the claims do not qualify as eligible subject matter under 35 U.S.C. §101. See Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 6, 7, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea et al. (US 2015/0190485).
	Shea et al. teach that in one series of embodiments, an antigen peptide is bound to a carrier (page 13, [0134]). Shea et al. also disclose that the surface of a carrier (e.g., particle) comprises chemical moieties and/or functional groups that allow attachment of antigenic peptides to the carrier (page 14, 0141-0142]).  Shea et al. indicate that polypeptide antigens are encapsulated inside particles (page 14, [0144]). Shea et al. continue to teach that particles of the invention are coupled to antigens associated with allergies, autoimmune diseases, and/or inflammatory diseases or disorder (page 16, [0161]).  Shea et al. state that examples of epitopes associated with various diseases or disorders contemplated by the invention are described in Table 2 (page 16, [0162]). Table 2 refers to SEQ ID NO: 3652 as a peptide epitope associated with rheumatoid arthritis (page 17).  The amino acid sequence of SEQ ID NO: 3652 of Shea et al. consists of 20 amino acids and is 100% identical the amino acid sequence of SEQ ID NO: 17 of the instant application (see sequence alignment below).  Additionally, Shea et al. disclose pharmaceutical compositions comprising the immune particles (page 21, [0185-0186]; page 22, [0196-0197]; page 23, [0200-0203]).

Qy= instant SEQ ID NO: 17
Db= SEQ ID NO: 3652 of Shea et al.

; Sequence 3652, Application US/14624463
; Publication No. US20150190485A1
; GENERAL INFORMATION
;  APPLICANT: Shea, Lonnie D.
;  APPLICANT:Miller, Stephen D.
;  APPLICANT:Yap, Jonathan Woon Teck
;  APPLICANT:Getts, Daniel R.
;  APPLICANT:McCarthy, Derrick
;  CURRENT APPLICATION NUMBER: US/14/624,463
;  CURRENT FILING DATE: 2015-02-17
;  PRIOR APPLICATION NUMBER: US 14/410,011
;  PRIOR FILING DATE: 2014-12-19
;  PRIOR APPLICATION NUMBER: PCT/US2013/047079
;  PRIOR FILING DATE: 2013-06-21
;  PRIOR APPLICATION NUMBER: US 61/662,887
;  PRIOR FILING DATE: 2012-06-21
;  LENGTH: 20
;  ORGANISM: Homo sapiens

  Query Match             100.0%;  Score 104;  DB 14;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TVTIKVYEGERPLTKDNHLL 20
              ||||||||||||||||||||
Db          1 TVTIKVYEGERPLTKDNHLL 20
	
Applicant is reminded that a compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of the peptide of SEQ ID NO: 17 (i.e., for screening highly efficient stem cells) does not render the peptide of the instant application free of the art (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).  
Conclusion
	Claims 1, 2, 6, 7, 10, and 11 are rejected.  Claim 5 is objected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
09 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647